FILED: SUFFOLK COUNTY CLERK 02/12/2021 11:31 AM                                                  INDEX NO. 617997/2020
         Case
NYSCEF DOC. NO.2:21-cv-01186-JMA-ARL
                 5                   Document 4-2 Filed 03/05/21 PageRECEIVED
                                                                      1 of 5 PageID #: 1802/12/2021
                                                                               NYSCEF:




          WM 20-536 JP
          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF SUFFOLK
          ---------------------------------------------------------------------X
          ALYSSA BOMPARTITO and JOSEPH BOMPARTITO,                                 Index No.: 617997/2020

                                                     Plaintiffs,

                           -against-                                               VERIFIED ANSWER

          WALMART and WAL-MART STORES, INC.,

                                                      Defendants.
          ---------------------------------------------------------------------X

                           The defendant, WAL-MART STORES EAST, LP i/s/h/a “WALMART and WAL-

          MART STORES, INC.”, by its attorneys, BRODY, O’CONNOR & O’CONNOR, ESQS., answering

          the Verified Complaint herein states upon information and belief:

                                        AS TO THE FIRST CAUSE OF ACTION

                           FIRST: Defendant denies having knowledge or information sufficient to form a belief

          as to the allegations set forth in paragraphs marked “1”, and “2”, and each and every part thereof.

                           SECOND: Defendant denies the allegations set forth in paragraph marked “3”, and

          respectfully refers all questions of law to the trial Court.

                           THIRD: Defendant denies the allegations set forth in paragraphs marked “4”, and “5”,

          and each and every part thereof.

                           FOURTH: Defendant denies the allegations set forth in paragraphs marked “6”, “7”,

          “8”, “9”, “10”, “11”, “12”, and “13”, except admits that WAL-MART STORES EAST, LP is a

          foreign limited partnership registered to do and doing business in the State of New York, leaving all

          questions of fact to the trier of fact and all questions of law to the Court.




                                                              1 of 5
FILED: SUFFOLK COUNTY CLERK 02/12/2021 11:31 AM                                                  INDEX NO. 617997/2020
         Case
NYSCEF DOC. NO.2:21-cv-01186-JMA-ARL
                 5                   Document 4-2 Filed 03/05/21 PageRECEIVED
                                                                      2 of 5 PageID #: 1902/12/2021
                                                                               NYSCEF:




                          FIFTH: Defendant denies having knowledge or information sufficient to form a belief

          as to the allegations set forth in paragraphs marked “14”, “15”, “16”, “17”, “18”, “19”, “20”, “21”,

          “22”, “23”, “24”, “25”, “26”, “27”, “28”, “29”, “30”, “31”, “32”, “33”, “34”, “35”, “36”, and “37”,

          and each and every part thereof.

                          SIXTH: Defendant denies the allegations set forth in paragraphs marked “38”, and

          “39”, and each and every part thereof.

                          SEVENTH: Defendant denies having knowledge or information sufficient to form

          a belief as to the allegations set forth in paragraph marked “40”, and each and every part thereof.

                          EIGHTH: Defendant denies the allegations set forth in paragraph marked “41”, and

          respectfully refers all questions of law to the trial Court.

                          NINTH: Defendant denies having knowledge or information sufficient to form a belief

          as to the allegations set forth in paragraph marked “42”, and each and every part thereof.

                                    AS TO THE SECOND CAUSE OF ACTION

                          TENTH: Defendant repeats and reiterates each and every denial in answer to

          paragraphs numbered “1” through “42”, of the Complaint as if more particularly hereinafter set forth

          in answer to paragraph numbered “43”, and each and every part thereof.

                          ELEVENTH: Defendant denies having knowledge or information sufficient to form

          a belief as to the allegations set forth in paragraphs marked “44”, “45”, and “46”, and each and every

          part thereof.

                          TWELFTH: Defendant denies the allegations set forth in paragraphs marked “47”,

          and “48”, and each and every part thereof.

                          THIRTEENTH: Defendant denies having knowledge or information sufficient to form

          a belief as to the allegations set forth in paragraph marked “49”, and each and every part thereof.




                                                          2 of 5
FILED: SUFFOLK COUNTY CLERK 02/12/2021 11:31 AM                                                  INDEX NO. 617997/2020
         Case
NYSCEF DOC. NO.2:21-cv-01186-JMA-ARL
                 5                   Document 4-2 Filed 03/05/21 PageRECEIVED
                                                                      3 of 5 PageID #: 2002/12/2021
                                                                               NYSCEF:




                                   AS TO THE SECOND CAUSE OF ACTION

                         FOURTEENTH: Defendant repeats and reiterates each and every denial in answer

          to paragraphs numbered “1” through “49”, of the Complaint as if more particularly hereinafter set

          forth in answer to paragraph numbered “50”, and each and every part thereof.

                         FIFTEENTH: Defendant denies the allegations set forth in paragraphs marked “51”,

          and “52”, and each and every part thereof.

                         SIXTEENTH: Defendant denies having knowledge or information sufficient to form

          a belief as to the allegations set forth in paragraph marked “53”, and each and every part thereof.

                                   AS TO THE SECOND CAUSE OF ACTION

                         SEVENTEENTH: Defendant repeats and reiterates each and every denial in answer

          to paragraphs numbered “1” through “53”, of the Complaint as if more particularly hereinafter set

          forth in answer to paragraph numbered “54”, and each and every part thereof.

                         EIGHTEENTH: Defendant denies having knowledge or information sufficient to

          form a belief as to the allegations set forth in paragraphs marked “55”, “56”, and “57”, and each and

          every part thereof.

                                AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                         NINETEENTH: The plaintiff was guilty of culpable conduct, including contributory

          negligence and/or assumption of risk, and should an award be made to plaintiff, same should be

          diminished in the proportion which the culpable conduct and/or contributory negligence and/or

          assumption of risk attributable to the plaintiff bears to the culpable conduct and/or negligence which

          caused the damages.




                                                         3 of 5
FILED: SUFFOLK COUNTY CLERK 02/12/2021 11:31 AM                                                INDEX NO. 617997/2020
         Case
NYSCEF DOC. NO.2:21-cv-01186-JMA-ARL
                 5                   Document 4-2 Filed 03/05/21 PageRECEIVED
                                                                      4 of 5 PageID #: 2102/12/2021
                                                                               NYSCEF:




                              AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                         TWENTIETH: In the event that plaintiff recovers judgment against this answering

          defendant and it is determined that plaintiff’s damages were caused in whole or in part by two or

          more joint tortfeasors, then defendant’s liability herein for non-economic loss may not exceed its

          equitable share of said damages in accordance with its relative culpability, as provided by Section

          1601 of the CPLR.

                              AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                         TWENTY-FIRST: Plaintiff’s recovery, if any, shall be reduced by the amount of any

          collateral payments received, in accordance with CPLR Section 4545.

                         WHEREFORE, defendant, WAL-MART STORES EAST, LP i/s/h/a “WALMART

          and WAL-MART STORES, INC.”, requests judgment dismissing the Complaint herein, together with

          costs and disbursements of this action.

          Dated: Northport, New York
                 February 12, 2021
                                                       Yours, etc.

                                                       BRODY, O’CONNOR & O’CONNOR, ESQS.
                                                       Attorneys for Defendant


                                                       By:     _______________________________________
                                                               PATRICIA A. O’CONNOR
                                                               7 Bayview Avenue
                                                               Northport, New York 11768
                                                               (631) 261-7778
                                                               File No.: WM 20-536 JP

          TO:    GRUENBERG KELLY DELLA
                 Attorneys for Plaintiff
                 700 Koehler Avenue
                 Ronkonkoma, New York 11779
                 (631) 737-4110
                 File No.: 200235




                                                       4 of 5
FILED: SUFFOLK COUNTY CLERK 02/12/2021 11:31 AM                                                     INDEX NO. 617997/2020
         Case
NYSCEF DOC. NO.2:21-cv-01186-JMA-ARL
                 5                   Document 4-2 Filed 03/05/21 PageRECEIVED
                                                                      5 of 5 PageID #: 2202/12/2021
                                                                               NYSCEF:




                                          AFFIRMATION BY ATTORNEY


                          The undersigned, an attorney admitted to practice in the Courts of the State of New

          York, shows:

                          That affirmant is the attorney for the defendant in the within action; that affirmant has

          read the foregoing Verified Answer and knows the contents thereof; that the same is true to the

          affirmant’s knowledge, except as to the matters therein stated to be alleged on information and belief;

          and that as to those matters, affirmant believes it to be true.

                          Affirmant further says that the reason this Verification is made by deponent and not

          by the defendant is that defendant is a foreign limited partnership.

                          The grounds of belief as to all matters not stated upon deponent’s knowledge are

          documents, correspondence and records maintained in your deponent’s files and conversations and

          conferences had with the defendant.

                          The undersigned affirms that the foregoing statements are true under the penalties of

          perjury.

          Dated: Northport, New York
                 February 12, 2021

                                                          _____________________________________________
                                                          PATRICIA A. O’CONNOR




                                                          5 of 5
